EXHIBIT 10.1

STRATEGIC PARTNERSHIP AGREEMENT

This Strategic Partnership Agreement (this “Agreement”) is made and entered into
as of the 30th day of August, 2013 (the “Effective Date”), by and between New
Generation Power, LLC (“NGP”), an Illinois registered limited liability company
with its principal offices at 39 South LaSalle Street, Suite 600, Chicago, IL
60603; Blue Earth, Inc. (“BE”), a Nevada registered corporation with its
principal offices at 2298 Horizon Ridge Pkwy, Suite 205, Henderson NV, 89052;
and Talesun Solar USA, Ltd. (“TSUN”), a California registered company with its
principal offices at 111 W. Saint John Street, Suite 900, San Jose, CA 95113.
NGP, BE and TSUN are hereinafter sometimes referred to collectively as the
“Parties” and individually as a “Party”.

RECITALS

WHEREAS, the Parties have decided to form a strategic partnership to utilize
Seven (7) Megawatts (“MW”) worth of NGP’s ITC 1603 Cash-in-Lieu of Tax Credit
grant Safe Harbored Talesun solar PV modules (hereinafter sometimes referred to
as the “SH Modules”) to collectively build out approximately Forty-Seven (47) MW
worth of solar PV projects;

WHEREAS, the Parties will collaborate on the initial solar projects listed in
Exhibit A: “Project Pipeline” to this Agreement;

WHEREAS, NGP will be the developer on the solar projects, BE will be the
Engineering, Procurement and Contraction (“EPC”) services provider, and TSUN
will sometimes provide the balance of the non-Safe Harbored solar PV modules if
it so chooses;

WHEREAS, BE will loan to NGP an amount equal to $6,500,000 with the SH Modules
as NGP’s security and BE will distribute the loan to NGP through a combination
of a total of $1,000,000 in cash payments and in the form of issuing 1,833,333
shares of BE’s restricted common stock at $3.00 per share under the terms and
structure as outlined in this Agreement.

NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties do hereby agree as follows:

PRINCIPAL TERMS

1. THE PRINCIPAL TERMS OF THIS AGREEMENT




1.1.

BE invest $6.5 million in solar projects as a loan secured by solar equipment.
 The investment is through $1.0 million in cash and $5.5 million in shares of BE
common stock (the “Shares”) valued and guaranteed at $3.00 per share.  See
Exhibit F for details.

1.2.

The Shares will be sold subject to a Lock-Up agreement and may be redeemed at
any time by BE for the $3.00 per share valuation.  See Exhibit F for details.

1.3.

NGP granted BE engineering, procurement and construction (“EPC”) rights to 47 MW
of solar projects initially and additional 100 MW of EPC work on solar projects
provided BE is performing on the initial EPC contracts.  See Exhibit F for
details.





 




--------------------------------------------------------------------------------



1.4.

Talesun committed to grant BE EPC on 18 MW of solar projects.  See Exhibit F for
details.

1.5.

All EPC contracts will be on a cost plus basis with full transparency on costs,
as the Parties will work together to minimize construction cost on the solar
projects.  See Exhibit F for details.

1.6.

BE has the opportunity to provide construction financing.  See Exhibit F for
details.

2.

OTHER TERMS

2.1.

Entire Agreement. This Agreement constitutes the entire understanding between
the Parties with respect to the subject matter hereof, and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the Parties hereto.

2.2.

Survival. All covenants, agreements, representations, warranties, and
obligations set forth in this Agreement shall survive the complete execution,
delivery and performance of this Agreement.

2.3.

Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective (as applicable) heirs,
executors, administrators, successors and assigns.

2.4.

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

2.5.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same instrument.

2.6.

Construction. The article, section and subsection headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. As used in this Agreement, the masculine,
feminine or neuter gender, and the singular or plural, shall be deemed to
include the others whenever and wherever the context so requires. This Agreement
is the product of informed negotiations between and joint drafting of the
Parties and their representatives, including counsel. In the event any ambiguity
is found to exist in any provision of this Agreement, such ambiguity is not to
be construed against any Party as the drafter of the document.

2.7.

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of California, without giving effect to the choice of law
principles thereof. Any action or proceeding arising out of or relating to this
Agreement will be brought solely in the state or federal courts located in or
for San Diego or San Jose counties. BE would accept New York as a backup.





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date first above written.

New Generation Power, LLC

39 South LaSalle Street

Suite 600

Chicago, IL 60603




/s/ Chirinjeev Kathuria

Signature




Dr. Chirinjeev Kathuria




Chairman and President




Date:  August 30, 2013

Blue Earth, Inc.

2298 Horizon Ridge Pkwy

Suite 205

Henderson, NV 89052




/s/ Johnny R. Thomas

Signature




Dr. Johnny R. Thomas




CEO




Date:  August 30, 2013

Talesun Solar USA Ltd.

111 W. Saint John Street

Suite 900

San Jose, CA 95113




/s/  Eric Ma

Signature




Name:  Eric MA




Title:    General Manager




Date:    August 30, 2013









































3


